Citation Nr: 0844947	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  97-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an extraschedular rating of the right 
shoulder disability.

2.  Entitlement to an extraschedular rating of the left 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1975 through 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The claims are now under the original 
jurisdiction of the Manchester, New Hampshire, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to extra-schedular ratings for 
his right and left shoulder disabilities.  In May 2008, the 
case was referred to the Director of the VA Compensation and 
Pension Service.  In a memorandum dated in May 2008, the 
Director noted that the Board increased the ratings for the 
right and left shoulder disorders to 40 percent and 30 
percent.  The veteran's combined disability evaluation was 60 
percent.  The Director noted that the Board had remanded the 
issues for consideration of extra-schedular evaluations for 
the shoulder disabilities.  It was further noted that 
entitlement to a total disability rating was also at issue.  
In the May 2008 memorandum, the Director noted that the 
veteran's service-connected disabilities of the upper 
extremities constituted a single disability and were rated as 
60 percent disabling.  The Director thus concluded that the 
schedular requisites for assignment of a total disability had 
been met, and therefore, the AMC should consider whether the 
evidence warranted assignment of a TDIU evaluation on the 
basis of inability to secure and maintain gainful employment.  
It was further stated by the Director that upon completion of 
that action, the case may be returned to the Compensation and 
Pension Service for extra-schedular consideration of the 
shoulder disabilities under 38 C.F.R. § 3.321(b)(1).  

Subsequently, in a decision issued later in May 2008, the RO 
granted a total disability rating based on individual 
unemployability.  A June 2008 Memorandum from the Appeals 
Management Center reflects that the claim was then to be 
returned again to the Director of the Compensation and 
Pension Service for an opinion regarding the claim for extra-
schedular ratings for the right and left shoulder disorders.  
However, for unknown reasons, the case was subsequently 
returned to the Board.  An informal hearing presentation was 
completed by the veteran's representative in November 2008.  

In reviewing the record, the Board concludes that referral to 
the Director of Compensation and Pension Service for extra-
schedular evaluation is still required.  Although the veteran 
has been granted a total disability rating based on 
individual unemployability, this does not preclude the need 
for extraschedular evaluation.  See Kellar v. Brown, 6 Vet. 
App. 157, 162 (1994) (holding that because extraschedular 
rating and TDIU ratings are measured differently, those 
claims are not inextricably intertwined).  Even if a TDIU 
rating is granted, the veteran is still entitled to 
adjudication of claims for schedular or extra-schedular 
ratings for individual disabilities.  See Colayong v. West, 
12 Vet. App. 524, 537 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Submit the veteran's case to the 
Director of the Compensation and Pension 
Service to consider the claim for extra-
schedular ratings for the service-
connected right and left shoulder 
disorders.  

2.  If the extraschedular rating for 
either shoulder is denied, the veteran 
should be provided a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




